DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.
Specifically, the prior art fails to disclose:
A SAR method defining a first beam to illuminate a first swath using the at least one SAR antenna;
defining a second beam to illuminate a first area of ambiguity associated with the first beam;
transmitting a pulse via the first beam and receiving backscatter energy;
generating, by the at least one SAR processor based on the received backscatter energy, a first signal associated with the first beam and a second signal associated with the second beam;
combining the second signal with a first determined complex vector, generating a first ambiguity signal; and
combining the first signal with the first ambiguity signal, generating an image signal associated with the first swath

The closest prior art is found in the Notice of References cited and covers several inventions that seek to remove ambiguities from SAR data by various methods such as orthogonal polarimetric SAR and interferometric SAR where plural SAR returns covering a scene are combined through a statistical method such as a mean or averaging in order to remove ambiguous returns.  
See Fox (US 2018/0335518), Turbide (US 2018/0348361), VandenBerg (US 7218268), and Kare (US 5973634) as well as others cited. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648